Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 28, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159843
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 159843
                                                                     COA: 341560
                                                                     Oakland CC: 2017-263204-FH
  CHRISTOPHER DEWAYNE WHITLOCK, a/k/a
  CHRISTOPHER DWAYNE WHITLOCK,
           Defendant-Appellant.

  _________________________________________/

          By order of February 4, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the May 9, 2019 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE Part II and Part III-F of the judgment of the Court of Appeals and we REMAND
  this case to the Court of Appeals for reconsideration. On remand, the Court of Appeals is
  to determine whether: (1) the admission of other-act evidence pursuant to MCL 768.27a
  and People v Watkins, 491 Mich. 450 (2012), may have confused jurors regarding the nature
  of the charged acts, and if so, whether the potential for confusion of the issues substantially
  outweighed the evidence’s probative value, MRE 403; and (2) the prosecutor’s use of the
  forensic interviewer’s testimony entitles the defendant to a new trial pursuant to People v
  Thorpe, 504 Mich. 230 (2019). In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining questions presented should be reviewed by this
  Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 28, 2020
           s1021
                                                                                Clerk